DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the Continuation filed 8/27/2021. Claims 21-40 are currently pending. Claims 1-20 have been canceled in a preliminary amendment. Claims 21-40 are newly added in the preliminary amendment.

Claim Objections
Claim 1 is objected to because of the following informalities: line 13 reads “located extending” when it should read “extending.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 29, the limitation “the deck surface adjacent to the inner radial side” lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a portion of the deck surface adjacent to the inner radial side.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Swayze (US 2014/0166728 A1) in view of Harris (US 2015/0297235 A1). Note that Harris incorporate US 8317070 B2 by reference at the last four lines of para. 0330.
	Regarding claim 21, Swayze discloses an apparatus (200 – Fig. 7A) comprising a shaft assembly (230 – Fig. 7A) comprising a distal end (the distal end of 230 – Fig. 7A); and a stapling assembly (240 – Fig. 7A) located at the distal end of the shaft assembly, wherein the stapling assembly comprises: an anvil (290 – Fig. 7A), a deck member (242 – Fig. 7A) extending between an inner radial side (the inner radial half of 242, see Fig. 8) and an outer radial side (the outer radial half of 242, see Fig. 8), wherein the deck member comprises a deck surface (the distal surface of 242 – Fig. 7A) defining an inner array of stapling openings (the inner row of openings unlabeled but clearly depicted in Fig. 17A and mentioned in para. 0071, lines 10-13) and an outer array of staple openings (the outer row of openings unlabeled but clearly depicted in Fig. 17A and mentioned in para. 0071, lines 10-13), wherein the inner array of staple openings and the outer array of staple openings form a staple pattern extending along a curved path (as clearly seen in Fig. 17A, both arrays are circular), a plurality of staples (not depicted but mentioned in para. 0071, lines 10-13) associated with the staple openings, and a driver (243 – Fig. 8) operable to drive the staples through the staple openings and against the anvil (para. 0071, lines 10-13).
	However, Swayze does not disclose a stand-off feature or that the tissue gap between the deck member and the anvil varies in depth.
	Harris teaches an apparatus comprising a stapling assembly, wherein the stapling assembly comprises: an anvil (20 – Fig. 49) and a deck member (the first and second deck, para. 0331, lines 6-10), wherein the deck member comprises: a deck surface comprising an inner array of staple openings (the two middle 2750 – Fig. 49) and an outer array of staple openings (the two outer 2750 – Fig. 49), and at least one stand-off feature (2751’, 2751’’, and 2751’’’ – Fig. 49) extending distally from a portion of the deck surface that surrounds the stand-off feature (see Fig. 49) in order to control movement of tissue (para. 0327), wherein the deck member is configured to define a tissue gap (the gap between the upper surfaces of 2711’, 2711’’, and 2711’’’ and the lower surface of 20 – Fig. 49) with the anvil that varies in depth between the inner side and the outer side (see Fig. 49) such that the plurality of staples associated with the inner array of staple openings are configured to cooperate with the anvil to form a first formed staple height and the plurality of staples associated with the outer array of staple openings are configured to cooperate with the anvil to form a second formed staple height (para. 0330, lines 32-47) in order to allow the inner array of staples to provide a hemostatic barrier and the outer array of staples to provide a clinching effect (col. 2, lines 8-12 of US 8317070 B2, incorporated by reference). One of ordinary skill in the art, upon reading the teaching of Harris, would have recognized that the apparatus of Harris is analogous to the apparatus of Swayze with the inner array of staple openings of Swayze corresponding to the inner array of staple openings of Harris and the outer array of staple openings of Swayze corresponding to the outer array of staple openings of Harris.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the deck surface of Swayze to include at least one stand-off feature as taught by Harris in order to control the movement of tissue and to further modify the apparatus of Swayze such that the tissue gap varies in depth between the inner radial side and the outer radial side and the staples associated with the inner array form a first height and the staples associated with the outer array form a second height different that the first height as taught by Harris in order to allow the inner array of staples to provide a hemostatic barrier and the outer array of staples to provide a clinching effect.

Swayze, as modified by Harris, further teaches:
	Claim 22, a body (210 – Fig. 7A, Swayze), wherein the shaft assembly (230 – Fig. 7A, Swayze) extends distally from the body (see Fig. 7A, Swayze).

	Claim 23, the body (210 – Fig. 7A, Swayze) comprises a handle assembly (para. 0068, lines 1-4, Swayze).

	Claim 24, the handle assembly comprises a powered firing actuation mechanism (the assembly of 220, 222, and 224 – Fig. 7A, Swayze) configured to activate the driver (para. 0068 and para. 0074, Swayze).

	Claim 25, the powered firing actuation mechanism (the assembly of 220, 222, and 224 – Fig. 7A, Swayze) comprises a motor (222 – Fig. 7A, Swayze).

	Claim 26, the at least one stand-off feature (2751’, 2751’’, and 2751’’’ – Fig. 49, Harris) comprises an elastomeric member (para. 0351, lines 17-23, Harris) configured to deform in response to compressing tissue with the anvil to thereby define the tissue gap with the anvil that varies in depth between the inner radial side and the outer radial side (this is a consequence of having elastomeric stand-off features).

	Claim 27, the elastomeric member comprises a first width (the width of the half of 2751’, 2751’’, and 2751’’’ closest to the inner radial side – Fig. 49, Harris) adjacent to the inner radial side and a second width (the width of the half of 2751’, 2751’’, and 2751’’’ closest to the outer radial side – Fig. 49, Harris) adjacent to the outer radial side.

	Claim 29, a portion of the deck surface adjacent to the inner radial side defines a recess (see Fig. 7A, the deck surface defines a recess through which 244 extends, Swayze).

	Claim 30, the deck surface (the distal surface of 242 – Fig. 7A, Swayze) comprises an annular surface (see Fig. 7A, Swayze).

	Claim 31, the stapling assembly (240 – Fig. 7A, Swayze) comprises a trocar (244 – Fig. 7A, Swayze) configured to actuate relative to the deck member (242 – Fig. 7A, Swayze), wherein the anvil (290 – Fig. 7A, Swayze) is configured to selectively couple with the trocar (para. 0079, lines 10-12, Swayze).

	Claim 32, the deck surface (the distal surface of 242 – Fig. 7A, Swayze) comprises a curved deck surface extending from the inner radial side toward the outer radial side of the deck member (see Fig. 7A, Swayze).

	Claim 33, wherein each staple opening in the inner array of the staple openings (the inner row of openings unlabeled but clearly depicted in Fig. 17A and mentioned in para. 0071, lines 10-13, Swayze) comprises a first exit point (at the distal end of each opening, Swayze modified by Harris), wherein each staple opening in the outer array of staple openings (the outer row of openings unlabeled but clearly depicted in Fig. 17A and mentioned in para. 0071, lines 10-13, Swayze) comprises a second exit point (at the distal end of each opening, Swayze modified by Harris), wherein the first exit point is distal compared to the second exit point (see Fig. 49, Harris).

	Claim 34, the inner array of staple openings (the inner row of openings unlabeled but clearly depicted in Fig. 17A and mentioned in para. 0071, lines 10-13, Swayze) is closer to the inner radial side (the inner radial half of 242, see Fig. 8, Swayze) compared to the outer array of staple openings (the outer row of openings unlabeled but clearly depicted in Fig. 17A and mentioned in para. 0071, lines 10-13 and see Fig. 17A, Swayze).

	Claim 35, an arched knife member (245 – Fig. 8, Swayze) associated with the inner radial side (the inner radial half of 242, see Fig. 8, Swayze) of the deck member, wherein the deck surface (the distal surface of 242 – Fig. 7A, Swayze) comprises a first surface (2711’’ – Fig. 49, Harris) and a second surface (2711’ – Fig. 49, Harris) elevated from the first surface, wherein both the first surface and the second surface are generally concentric with the arched knife member (see Fig. 8 of Swayze and Fig. 49 of Harris).

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Swayze (US 2014/0166728 A1) in view of Harris (US 2015/0297235 A1). Note that Harris incorporate US 8317070 B2 by reference at the last four lines of para. 0330.
	Regarding claim 36, Swayze discloses an apparatus (200 – Fig. 7A) comprising a shaft assembly (230 – Fig. 7A) comprising a distal end (the distal end of 230 – Fig. 7A); and a stapling assembly (240 – Fig. 7A) located at the distal end of the shaft assembly, wherein the stapling assembly comprises: an anvil (290 – Fig. 7A) comprising a proximal surface (the proximal surface of 290 – Fig. 7A), a deck member (242 – Fig. 7A) extending between an inner radial side (the inner radial half of 242, see Fig. 8) and an outer radial side (the outer radial half of 242, see Fig. 8), wherein the deck member comprises a deck surface (the distal surface of 242 – Fig. 7A) defining an inner array of stapling openings (the inner row of openings unlabeled but clearly depicted in Fig. 17A and mentioned in para. 0071, lines 10-13) and an outer array of staple openings (the outer row of openings unlabeled but clearly depicted in Fig. 17A and mentioned in para. 0071, lines 10-13), a plurality of staples (not depicted but mentioned in para. 0071, lines 10-13) associated with the staple inner array of staple openings and the outer array of staple openings, and a driver (243 – Fig. 8) operable to drive the plurality of staples against the proximal surface of the anvil (para. 0071, lines 10-13).
	However, Swayze does not disclose a stand-off feature or that the tissue gap between the deck member and the anvil varies in depth.
	Harris teaches an apparatus comprising a stapling assembly, wherein the stapling assembly comprises: an anvil (20 – Fig. 49) and a deck member (the first and second deck, para. 0331, lines 6-10), wherein the deck member comprises: a deck surface comprising an inner array of staple openings (the two middle 2750 – Fig. 49) and an outer array of staple openings (the two outer 2750 – Fig. 49), and at least one stand-off feature (the radially outer half of 2751’ – Fig. 49) extending between the inner array of staple openings and the outer array of staple openings (see Fig. 49), wherein the at least one stand-off feature extends distally from a surrounding portion of the deck surface (see Fig. 49) in order to control movement of tissue (para. 0327), wherein the deck member is configured to define a tissue gap (the gap between the upper surfaces of 2711’, 2711’’, and 2711’’’ and the lower surface of 20 – Fig. 49) with the anvil that varies in depth between the inner radial side and the outer radial side (see Fig. 49) such that the plurality of staples associated with the inner array of staple openings are configured to cooperate with the anvil to form a first formed staple height and the plurality of staples associated with the outer array of staple openings are configured to cooperate with the anvil to form a second formed staple height (para. 0330, lines 32-47) in order to allow the inner array of staples to provide a hemostatic barrier and the outer array of staples to provide a clinching effect (col. 2, lines 8-12 of US 8317070 B2, incorporated by reference). One of ordinary skill in the art, upon reading the teaching of Harris, would have recognized that the apparatus of Harris is analogous to the apparatus of Swayze with the inner array of staple openings of Swayze corresponding to the inner array of staple openings of Harris and the outer array of staple openings of Swayze corresponding to the outer array of staple openings of Harris.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the deck surface of Swayze to include at least one stand-off feature as taught by Harris in order to control the movement of tissue and to further modify the apparatus of Swayze such that the tissue gap varies in depth between the inner radial side and the outer radial side and the staples associated with the inner array form a first height and the staples associated with the outer array form a second height different that the first height as taught by Harris in order to allow the inner array of staples to provide a hemostatic barrier and the outer array of staples to provide a clinching effect.

Swayze, as modified by Harris, further teaches:
	Claim 37, the at least one stand-off feature (the radially outer half of 2751’ – Fig. 49, Harris) comprises an elastomeric material (para. 0351, lines 17-23, Harris).

	Claim 38, the elastomeric material is configured to deform in response to the deck member grasping tissue with the anvil (since the material is elastomeric, it necessarily deforms under a force). 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Swayze (US 2014/0166728 A1) in view of Harris (US 2015/0297235 A1). Note that Harris incorporate US 8317070 B2 by reference at the last four lines of para. 0330.
	Regarding claim 40, Swayze discloses an apparatus (200 – Fig. 7A) comprising a shaft assembly (230 – Fig. 7A) comprising a distal end (the distal end of 230 – Fig. 7A); and a stapling assembly (240 – Fig. 7A) located at the distal end of the shaft assembly, wherein the stapling assembly comprises: an anvil (290 – Fig. 7A), a deck member (242 – Fig. 7A) extending between an inner radial side (the inner radial half of 242, see Fig. 8) and an outer radial side (the outer radial half of 242, see Fig. 8), wherein the deck member comprises a deck surface (the distal surface of 242 – Fig. 7A) defining an first array of stapling openings (the inner row of openings unlabeled but clearly depicted in Fig. 17A and mentioned in para. 0071, lines 10-13) and an second array of staple openings (the outer row of openings unlabeled but clearly depicted in Fig. 17A and mentioned in para. 0071, lines 10-13), a plurality of staples (not depicted but mentioned in para. 0071, lines 10-13) associated with respective staple openings of the first array of staple openings and the second array of staple openings.
	However, Swayze does not disclose a stand-off feature or that the tissue gap between the deck member and the anvil varies in depth.
	Harris teaches an apparatus comprising a stapling assembly, wherein the stapling assembly comprises: an anvil (20 – Fig. 49) and a deck member (the first and second deck, para. 0331, lines 6-10), wherein the deck member comprises: a deck surface comprising a first array of staple openings (the two middle 2750 – Fig. 49) and a second array of staple openings (the two outer 2750 – Fig. 49), and at least one stand-off feature (the radially outer half of 2751’ – Fig. 49) located between the fist array of staple openings and the second array of staple openings (see Fig. 49), wherein the at least one stand-off feature extends distally from the deck surface surrounding the at least one stand-off feature (see Fig. 49) in order to control movement of tissue (para. 0327), wherein the deck member is configured to define a tissue gap (the gap between the upper surfaces of 2711’, 2711’’, and 2711’’’ and the lower surface of 20 – Fig. 49) with the anvil that varies in depth between the inner radial side and the outer radial side (see Fig. 49) such that the plurality of staples associated with the first array of staple openings are configured to cooperate with the anvil to form a first formed staple height and the plurality of staples associated with the second array of staple openings are configured to cooperate with the anvil to form a second formed staple height that is different from the first formed staple height (para. 0330, lines 32-47) in order to allow the inner array of staples to provide a hemostatic barrier and the outer array of staples to provide a clinching effect (col. 2, lines 8-12 of US 8317070 B2, incorporated by reference). One of ordinary skill in the art, upon reading the teaching of Harris, would have recognized that the apparatus of Harris is analogous to the apparatus of Swayze with the inner array of staple openings of Swayze corresponding to the inner array of staple openings of Harris and the outer array of staple openings of Swayze corresponding to the outer array of staple openings of Harris.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the deck surface of Swayze to include at least one stand-off feature as taught by Harris in order to control the movement of tissue and to further modify the apparatus of Swayze such that the tissue gap varies in depth between the inner radial side and the outer radial side and the staples associated with the inner array form a first height and the staples associated with the outer array form a second height different that the first height as taught by Harris in order to allow the inner array of staples to provide a hemostatic barrier and the outer array of staples to provide a clinching effect.

Allowable Subject Matter
Claims 28 and 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
11/28/2022